Title: To John Adams from John Holmes, 7 August 1815
From: Holmes, John
To: Adams, John


				
					Dear Sir
					Alfred D.M. 7th Augt 1814
				
				You may perhaps deem it evidence of my vanity, that I have ventured to submit the enclosed to your inspection—But I commit it to your liberality & candour, with views, I confess somewhat selfish—It is my hope that should you think it worth the perusal, you will generously point out to me its imperfections & erroneous sentiments—We, who have some trouble in resisting the opposition to republican principles, believe that we have  claim on your wisdom & experience—Should you not deem it too troublesome & a we waste of your precious time, but we expect a line from you, in the character of a parental monition.The enclosed is a hasty production & is thrown together with very little method—The truth is, the fald field is new & much too  large—To compress, correctly, all the prominent facts & principles which the times require, is more that than the labour of a day could effect & much more than the an audience on the 4th July would endure—It is presumed that you will veiw it as a mere 4th. July production, adapted to the taste of a country audience—In the adaptation, however, there is it is hoped no sacrifice of principle—I may have treated the mercantile class of the community with too much severity—But it is hoped that the discrimination will satisfy the public—I could not well deny myself the pleasure of transmitting to my venerable & respected friend this mite—Such as it is, be so good as to accept it as a poor token of the high consideration of your friend & very humble Servt
				
					John Holmes
				
					
				
			